Name: Council Decision (EU) 2015/1010 of 18 November 2014 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: Europe;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2015-06-27

 27.6.2015 EN Official Journal of the European Union L 162/1 COUNCIL DECISION (EU) 2015/1010 of 18 November 2014 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate protocols amending the agreements concluded between the European Community and its Member States and third countries, such as the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (1), to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) The negotiations with the Republic of Lebanon have since been completed. (3) The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (the Protocol) provides in its Article 8(2) for the provisional application of the Protocol before its entry into force. (4) The Protocol should therefore be signed and should be applied on a provisional basis pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 Subject to reciprocity, the Protocol shall be applied on a provisional basis from the date provided therein, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 November 2014. For the Council The President S. GOZI (1) OJ L 143, 30.5.2006, p. 2.